department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action letter cg catalog number 47632s in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil legend b date c state d individual e individual f individual g business h business j individual k state fund l business m number n dollar amount p dollar amount q dollar amount r dollar amount s dollar amount t year dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below letter cg catalog number 47630w issues do you qualify for exemption under sec_501 of the code no for the reasons described below do you meet the requirements under sec_501 of the code no for the reasons described below facts you were incorporated on b as a non-profit under c law your articles of incorporation articles state in article iii that and is organized corporation financial the with other services assist the purpose for which credit families individuals counseling services to and housing and home mortgage counseling advice on payment of debts assistance in negotiating with lenders and assistance with setting up debt repayment plans and agreements and mortgage workout or to providing problems by restructuring including limited plans not but is your bylaws state in article ii that your specific purposes are the following are the purposes for which this organization has been organized to assist individuals and families with financial problems by providing credit_counseling_services and other services including but not limited to housing and home mortgage counseling advice on payment of debts assistance in negotiating with lenders and assistance with setting up debt repayment plans and mortgage workout or restructuring plans and agreements your form_1023 application indicates that you offer financial education to your clients tailored to meet their specific needs which is offered through both housing and credit_counseling_services in addition you work with lenders and homeowners in crisis to secure more affordable terms enabling families to remain in their homes based upon a detailed cost price analysis your fees are lower than the current market rates and are not based in whole or in part on a percent of the client's debt individuals that need counseling services will not be turned away due to an inability to pay and contributions will not be solicited during the counseling process you have five directors of which two are positioned officers those two officer directors d and e are married and another director f is d’s mother d and e are also listed as letter cg catalog number 47630w will provide your initial members in your bylaws and per your bylaws existing members can only vote in new ones d and e will be compensated for their services d your president and to treasurer including counseling negotiating mortgage modifications financially distressed families and individuals for over eight years e your vice president and secretary also has over eight years of similar experience and will perform accounting payroll marketing and it services as well as managing and supervising employees you have not had any board meetings to date the day-to-day operations are carried out by d and e education been services assisting and he clients has d and e own and operate g a for-profit company that was formed in g has been in the business of providing housing counseling foreclosure mitigation and money management for eight years servicing over clients on a monthly basis the m homeowners referenced in your brochure were actually assisted by g not by you you intend on closing down the operations of g no later than the end of you expect to service the same number of clients and offer the same services as g once you take over g’s operations and client base g is no longer accepting new clients all new clients are being accepted through you you also share a facility with g paying of the monthly rent you stated that your members employees have been helping homeowners for almost eight years it is the same people only a different organization name for the purpose of establishing tax exempt status to better position the organizations ability to provide the services the members deliver you perform regular follow-ups with your clients and the lender servicer through e-mail fax and telephone through g you have provided up to six clients a year services free of charge due to the inability to pay you track your success rate of mortgage loan negotiations and do not close a file until after your client has agreed to the new terms of the loan and are in receipt of the modified agreement all clients have the option to contact you up to days after file completion your submitted budgets include revenue from gifts grants and contributions as well as related activity income approximately of your revenue is expected to be derived of your expected from fees for services provided to expenses are discretionary bonuses may be offered to employees currently for each successful outcome an employee receives n dollars as a bonus finally you submitted a conflict of interest policy however the policy shows no evidence of being adopted towards compensation of clients approximately officers directors devoted the primary service you provide is loss mitigation with respect to residential foreclosure you do offer basic credit counseling however if a client needs credit counseling outside your expertise you refer them to local counseling agencies you plan to offer debt management plans dmp and down payment assistance dpa in the future based letter cg catalog number 47630w upon grant funding as credit counseling debt management department funding for programs will be pursued after receiving your sec_501 approval you are considering small_group sessions as well as one-on-one training on the basics of budgeting as establishing a well staff your intake process for credit counseling begins with an initial interview by a member to determine eligibility for assistance information collected during the interview includes general client information financial information and a hardship explanation a discussion includes whether or not the client can benefit from your services or services available through outside agencies as well as a detailed review of monthly expenses and income including a written budget analysis is then provided to clients if an individual does not sign up for your services you do not provide any materials you have not conducted any workshops classes or seminars on financial planning budgeting credit debt relief or other educational programs offered to the general_public you generally spend one hour with individuals during the initial inquiry and minutes during subsequent calls you estimate spending at least dollar_figure on direct mail and at least dollar_figure on internet advertising per month you submitted samples of your advertising materials better budgeting habits is your initial counseling session for mortgage mitigation a one-on-one interview usually conducted over the phone if the individual is deemed qualified you request an enrollment contract be signed and returned within three days the initial presentation includes a discussion of the hardship that caused the mortgage delinquency as well as available options such as loan modifications partial claims special forbearance plans repayment plans principal reductions deed in lieu of foreclosure or a short_sale you consider various criteria when determining which services your clients qualify for including total numbers of payments delinquent monthly budget surplus deficit current interest rate type of loan previous workout options that were offered homeowners insurance and property_tax information employment status and liens against the property the initial inquiry usually take sec_45 minutes to hour and subsequent follow- ups take minutes per phone call for file processing and document preparation you recommend that your clients participate in ongoing educational programs that may be available in their area however you do not provide the educational programs instead you will assist a client in researching programs for debt consolidation credit counseling and or hud in their area your review process for a solution is generally days on average you speak to clients once a week to discuss any changes in their finances or changes to their monthly budget in addition you are in contact with lenders regarding the modification you are considering providing a financial success tool kit to new clients to reinforce the basic elements of budgeting each client receives written educational materials that letter cg catalog number 47630w include the foreclosure laws for their state as well as an action plan that includes a crisis budget you purchase leads on an as-needed basis from a subcontracted individual however you do not have a formal contract to purchase the leads you also receive mortgage default referrals through your website and from previous clients attorneys realtors and mortgage brokers you also provide referrals to attorneys and realtors for clients needing legal advice or seeking to make a short_sale of the property you do not pay or receive referral fees other than paying a dollar_figure per lead fee to the subcontractor you will seek funding from the national foreclosure mitigation counseling program administered by neighborworks you applied to hud for funding however you have retracted your application due to the fact that you do not want to limit yourself to your county only instead planning to provide services nationwide a you charge fees for your services you charge an enrollment fee of p dollars and a monthly fee of q dollars not to exceed r dollars regardless of the duration of time for the final product of service the fee is refundable if the client terminates the contract within three business days after that the client must show just cause for any refund request if a workable solution to avoid foreclosure is not obtained the client is entitled to full refund less the p dollars enrollment fee you submitted a copy of your fee waiver policy which states that your fees are automatically waived for individuals at of the federal poverty level fees may also be waived on a case-by-case basis for of the federal poverty level clients are provided those individuals between a copy of the policy prior to enrollment you submitted copies of your enrollment agreement and your fee schedule the fee is broken down into four monthly payments of q dollars a fifth month payment of s dollars as well as the p dollars enrollment fee your fee schedule includes the following statement - pending approval of tax exempt status all contribution amounts are tax deductible your counseling agreement states that a certificate of contribution for tax deduction will be provided to the client your clients are being advised that their fees are considered contributions for tax deductibility purposes contributions will not be required for clients eligible for state or federal programs such as k you will receive compensation_for these clients through the federal or state program you have found that of the time the client cannot afford a small contribution the homeowner does not meet the lender's criteria for enrollment as a qualified candidate you provide the hud national hotline number for the homeowners not considered qualified candidates assistance with fees or down payments required for loan workouts may be provided in the future if awarded a grant contract you will determine on a case-by-case basis which clients qualify for assistance in addition assistance with delinquent personal loans letter cg catalog number 47630w and or unsecured debt may also be provided to clients in most cases home equity loans can be negotiated through traditional modification methods you negotiate to have the delinquency added to the unpaid balance and lower the rate to a fixed term currently clients are referred to local debt settlement agencies but you plan to integrate this service once you obtain funding from grants and contract awards you submitted a copy of your lease agreement the lessor is h a for profit entity owned e signed the lease as lessor and d signed the lease as lessee recently you by e a new facility that is being leased from an unrelated third party you also moved to submitted a copy of an employment contract for j which includes services to be provided to you and to g the employment contract also provides for payment of a commission on sales in addition you submitted copies of your website pages and a brochure the brochure includes the following statements t you in delinquent mortgages successfully negotiated m work-out solutions for homeowners with you parent company - g your website includes your phone number which is identical to the number used by g also depicted on your website is l’s logo and a link to l’s website l’s website states that they are your partner you stated that you do not have a formal written_agreement with l they only serve as a source of referrals of homeowners referrals may arise in circumstances where the homeowner is considering a short_sale if the homeowner decides not to use your services the short_sale will proceed through l you do not pay or receive any fees through your contact with l you receive a fee from homeowners that you assist in getting approval for and processing the short_sale you plan to establish a credit counseling debt management department in the future funding for the program will be pursued after receiving your sec_501 approval you are considering small_group sessions as well as one-on-one training on the basics of budgeting you do not anticipate beginning these programs for a period of months after approval of tax-exempt status law sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no net_earnings inures to the benefit of any private_shareholder_or_individual part of their sec_501 of the code provides that organizations which provide credit counseling letter cg catalog number 47630w services as a substantial purpose shall not be exempt from taxation under sec_501 unless they are described in sec_501 or sec_501 and they are organized and operated in accordance with the following requirements a the organization-- i provides credit_counseling_services tailored to the specific needs and circumstances of consumers makes no loans to debtors other than loans with no fees or interest and does not negotiate the making of loans on behalf of debtors provides services for the purpose of improving a consumer's credit record credit history or credit rating only to the extent that such services are incidental to providing credit_counseling_services and iv for services for the does not charge any separately_stated fee purpose of improving any consumer's credit record credit history or credit rating the organization does not refuse to provide credit_counseling_services to a consumer due to the inability of the consumer to pay the ineligibility of the consumer for debt management plan enrollment or the unwillingness of the consumer to enroll in a debt management plan the organization establishes and implements a fee policy which-- i ii iii requires that any fees charged to reasonable a consumer for services are allows for the waiver of fees if the consumer is unable to pay and except to the extent allowed by state law prohibits charging any fee based in whole or in part on a percentage of the consumer's debt the consumer's payments to be made pursuant to a debt management plan or the projected or actual savings to the consumer resulting from enrolling in a debt management plan at all times the organization has a board_of directors or other governing body-- letter cg catalog number 47630w i ii which is controlled by persons who represent the broad interests of the public such as public officials acting in their capacities as such persons having special knowledge or expertise in credit or financial education and community leaders not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially indirectly from the organization's activities other than through the receipt of reasonable directors’ fees or the repayment of consumer debt to credit_counseling_organization or its affiliates and creditors other than the directly or iii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially indirectly from the organization's activities other than through the receipt of reasonable directors’ fees directly or f the organization receives no amount for providing referrals to others for debt_management_plan_services and pays no amount to others for obtaining referrals of consumers sec_501 defines for purposes of sec_501 the term credit_counseling_services to mean i the providing of educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit ii the assisting of individuals and families with financial problems by providing them with counseling or a combination of the activities described above iii sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified to meet either the organizational_test or the operational_test it is not exempt an organization fails in such section if section organized organization c -1 b i of exclusively for one regulations the or more exempt purposes only provides that an organization its articles if is of a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an in activities that in themselves are not in its activities insubstantial part of furtherance of one or more exempt purposes letter cg catalog number 47630w sec_1_501_c_3_-1 of the regulations provides that an organization's assets must be dedicated to an exempt_purpose either by an express provision in its governing instrument or by operation of law be sec_1_501_c_3_-1 of the regulations provides that an organization will regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides an applicant organization must establish it serves a public rather than a private interest and specifically that it is not as designated organized individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests or operated for interests benefit private such the of sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes the relief of the poor and distressed or of the underprivileged sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aided low-income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization holding the funds in a_trust account and disbursing the funds on a partial payment basis to the letter cg catalog number 47630w the organization did not charge fees for counseling services or proration creditors services the debtor received full credit against his debts for all amounts paid the organization did not make loans to debtors or negotiate loans on their behalf finally the organization relied upon contributions primarily from the creditors participating in the organization's budget plans for its support the service found that by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving poor and moreover by providing the public with information on budgeting buying distressed practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code the the service compared this holding with the holding of revrul_65_299 which holds that a nonprofit organization formed to advise counsel and assist individuals in solving their financial difficulties by budgeting their income and expenses and effecting an orderly program for the payment of their obligations qualifies for exemption from federal_income_tax under sec_501 of the code rather than under sec_501 a number of outside the context of credit counseling individual counseling has in instances been held to be a tax exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_178 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public publications sold at a proc 1986_2_cb_729 describes the methodology test the internal rev revenue service uses to determine when the advocacy of a particular viewpoint or position is educational under sec_501 of the code and c -1 d of the regulations the revenue_procedure states that the focus of sec_1 c - d is on the method the organization uses to communicate to others not the content of its communication the method of communication is not educational if it fails to provide a development from the relevant facts that would materially aid a listener or reader in a learning process one factor indicating the method is not educational is as follows not aimed at developing an understanding on the part of the intended audience or readership because it does not consider their background or training in the subject matter the the organization's presentations is t he approach used in letter cg catalog number 47630w remaining factors relate specifically to advocacy organizations and the full and fair exposition part of the regulation in 326_us_279 66_sct_112 90_led_67 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational or scientific but rather commercial not resemble that of the typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in addition the court found that the organization's financing did in consumer credit counseling service of alabama inc u s t c d d c the court held that an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational united_states v service agencies counseling these agencies of numerous credit the consumer credit counseling service of alabama is an umbrella organization made up provided information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families they did not limit these services to low-income individuals and families but they did provide such services free of charge as an adjunct to the counseling function they offered a debt management plan approximately percent of a professional counselor's time was applied to the debt management plan as opposed to education the agencies charged a nominal fee of up to dollar_figure per month for the debt management plan this fee was waived in instances when payment of the fee would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance letter cg catalog number 47630w contributions and assistance from rather than those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation grants an incidental amount of their revenue was from service fees thus the court concluded that each of the plaintiff consumer credit counseling agencies was an organization described in sec_501 as a charitable and educational_organization see also credit counseling centers of oklahoma inc v united_states u s tax case d d c in which the facts were virtually identical and the law was identical to those in consumer credit counseling service of alabama inc v united_states discussed immediately above labor agencies and united way in solution plus inc v commissioner tcmemo_2008_21 the tax_court held that a credit_counseling_organization was not exempt under sec_501 because it was not organized and operated exclusively for educational or charitable purposes and impermissibly served private interests the organization was formed by an individual with experience selling debt management plans the founder and his spouse were the only member's of the organization’s board_of directors the organization did not have any meaningful educational program or materials for providing to people who contacted the organization and its financial education seminars for students constituted an insignificant part of the organization’s overall activities to are primarily structured market determine eligibility the court held that the organization's purposes were not educational because its activities enroll individuals in dmps _ its purposes are not to inform consumers about understanding the cause of and devising personal solutions to consumers’ financial problems or to consider the particular knowledge of individual callers about managing their personal finances the tax_court also held that the organization's purposes were not charitable because its potential customers are not members of a charitable_class that are benefited in because they will be turned away unless they meet the criteria of the participating creditors a 'non-select manner and for and officer employee and the tax_court further held the organization would operate for the private interests of its founder because the founder and spouse were the only directors the founder was the only the organization's dmp sales activity levels the organization was a family-controlled business that he personally would run for financial gain using his past professional experience marketing dmps and managing a dmp call center the court further held that the organization’s principal activity of providing dmp services which were only provided if approved by a caller's creditors furthered the benefit of private interests his compensation was based part on in finally the tax_court held that the facts in credit_counseling_services of alabama _v united_states u s t c d d c stand in stark contrast because the letter cg catalog number 47630w sale of dmps is the primary reason for solution plus's existence and its charitable and educational_purposes are at best minimal application of law sec_501 of the code sets forth two main tests for an organization to be both organized and operated recognized as exempt sec_1_501_c_3_-1 of exclusively for purposes described in sec_501 the and supporting documentation we conclude that you fail both tests the information you provided an organization must be regulations based on your application in organizational_test to satisfy the organizational_test an organization must have a valid purpose clause and a valid dissolution clause sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations a valid purpose clause limits the organization’s purposes to one or more exempt purposes and does not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes your articles do not limit your purposes to one or more exempt purposes specifically providing assistance to individuals and families with financial problems by providing credit counseling and other services including but not limited to housing and home mortgage counseling advice on payment of debts assistance in negotiating with lenders and assistance with setting up debt repayment plans and mortgage workout or restructuring plans and agreements is not an exempt_purpose therefore you do not have a valid purpose clause accordingly you are not organized for exempt purposes operational_test is operated to satisfy the operational_test c -1 c of the exclusively for one or more exempt purposes section regulations the actual purposes of an organization may be discerned by the activities it conducts you failed to establish that you are operated exclusively for one or more exempt purposes an organization must establish that 70_tc_352 it your activities are not educational you are distinguishable from the organizations in consumer credit counseling service of alabama supra and revrul_69_441 by the methodology you use to conduct your both your credit counseling and mortgage counseling activities mitigation programs entail to lasting approximately one hour you stated that interview initial an letter cg catalog number 47630w any educational materials or budgeting information however unlike determine eligibility that includes a discussion of your services and a review of the client's financial situation clients that do not sign up for any of your services do not receive the organizations in consumer credit counseling service of alabama supra and revrul_69_441 supra you do not offer counseling sessions that are structured primarily to improve your clients’ understanding of their financial problems or their skills in solving them you provided no evidence that your employees do anything other than sit down with your clients to fill out the information that is needed to submit a statement of their financial condition to the lender two of your directors have previously owned and operated a g conducted the same activities and uses the same facility and phone number loss mitigation is your primary service after the initial interview your follow-ups are with the lender and the client regarding negotiating the modification finally you stated that you do not provide ongoing educational programs to your clients communicating with a homeowner to fill out a financial worksheet and an intake sheet is not an educational activity because the communication does not provide a development from the relevant facts that would materially aid a listener or reader in a learning process revproc_86_43 supra therefore you failed to establish that your interactions with clients provide instruction or training useful to the individual and beneficial to the community within the meaning of sec_1_501_c_3_-1 of the regulations for-profit credit counseling and mortgage mitigation corporation g not operate a substantive on-going educational program you do you have not conducted any seminars or workshops to date nor do you require your mortgage mitigation clients to participate in an ongoing educational program you may utilize alternative educational methods in the future however you are considering small_group sessions as well as one-on-one training in the basics of budgeting you have not submitted any educational materials or other evidence of an educational program you do not dedicate any revenue to activities involving educational programs you do not allocate any expenses to training employees like the organization in solution plus supra you did not provide evidence that you help clients develop an understanding of the cause of their financial problems or a plan to address their financial problems you provided no evidence that you intend to establish long-term counseling relationships with your clients your activities are not charitable all of your time and resources are devoted to providing mortgage modification services to individuals who are not part of a charitable_class helping homeowners at risk of foreclosure negotiate a modification to the terms of their mortgage does not provide relief to the poor and distressed within the meaning of sec_1_501_c_3_-1 of the regulations or serve any other purpose recognized as charitable letter cg catalog number 47630w the mortgage mitigation services you provide to individuals do not further charitable purposes you represent that everyone is eligible for your services regardless of income therefore your services are not directed exclusively to low-income individuals accordingly you are unlike the organizations described in consumer credit counseling service _of alabama supra and revrul_69_441 supra which aided low-income individuals and families who have financial problems thereby relieving the poor and distressed thus you failed to establish that your activities are charitable within the meaning of sec_501 of the code you have a substantial nonexempt commercial purpose the courts have developed guidelines intended to help discern whether an organization has a substantial nonexempt commercial purpose see eg b s w group supra easter house supra airlie supra living faith supra generally the factors proffered by courts focus on the nature of the activities and how an organization conducts its business you charge fees for your services including an enrollment fee of p dollars and a monthly fee of q dollars not to exceed r dollars the fee is refundable if the client terminates the contract within three business days after that the client must show just cause for any refund request in the event fees are paid you are advising individuals these qualify as deductible contributions your operational focus is on generating fees from your consulting activities through the receipt of grants and donations rather than fees charged to clients you did submit a fee waiver policy for individuals pincite of the federal poverty level they may also be waived for those clients between of the federal poverty level on a case-by-case basis although you do have a fee waiver policy you have found that of the time that a client cannot afford a fee the homeowner does not meet the lender's criteria as a qualified candidate similar to the organization in solution plus supra your efforts are focused on informing potential clients about the mortgage mitigation service available and signing them up for your services in fact your client agreement states that the counselor is only providing assistance with negotiating a loan modification like the organizations described in solution plus supra better business bureau supra and easter house supra your activities have an underlying commercial motive that distinguishes your activities from those carried out by a sec_501 organization thus your activities are not educational within the meaning of sec_501 a substantial part of your activities consists of providing research services to e and other investors for a fee researching borrowers and property in residential mortgage backed securities portfolios is not an exempt_purpose as recognized by statute or by case law but rather a substantial nonexempt commercial purpose letter cg catalog number 47630w a you structure operate for further demonstrates that your finance substantial nonexempt commercial purpose you expect approximately of your revenue to be derived from fees for services in addition of your expected expenses are devoted to compensation of officers directors there is no evidence that you have received contributions or gifts from disinterested members of the public accordingly you are like the organization described in b s w group supra as its financing did not resemble that of the typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees for services and those fees were set high enough to recoup all projected costs and to produce a your operations are financed entirely by revenue earned from selling services to e and other investment firms and donations from e a related_entity receiving support primarily from consulting fees is indicative of a nonexempt purpose easter house supra profit like the organizations in easter house supra airlie supra and living faith supra you are in direct competition with commercial businesses because you conduct consulting activities generally for a profit in fact you are a successor to a for-profit organization g that conducts the same services as you for a fee you utilize the same phone number as g and two of your five directors are the owners of the predecessor in addition one of your employees is also an employee of g g is ceasing operations as you begin operations you conduct your consulting activities in the same manner as for example you use similar pricing financial structure and commercial enterprises relationships with other for-profit companies accordingly your activities evidence a substantial nonexempt commercial purpose the activities you identify as charitable are merely incidental to your business of providing consulting services for a fee your operational focus is on generating consulting fees from your consulting activities like the organizations described in better business bureau supra and easter house supra your activities have an underlying commercial motive that distinguishes your activities from those carried out by a charitable_organization thus more than an a nonexempt purpose in insubstantial part of your activities are in furtherance of contravention of sec_1_501_c_3_-1 of the regulations therefore you are not operated for an exempt_purpose inurement an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_501 of the code sec_1_501_c_3_-1 of the regulations you do not have adequate safeguards to protect assets since three related members of your board_of directors control you your conflict of interest policy col was not executed by your governing body regardless under the terms of your purported col letter cg catalog number 47630w three of your directors are prevented from determining whether a conflict exists with regards to transactions or arrangements regarding your lease agreement with h and compensation of c and d thus you failed to demonstrate that insiders will not benefit from your operations now or in the future private benefit an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest sec_1_501_c_3_-1 of the regulations the mortgage mitigation services that you provide to homeowners do not serve a public interest nor are the beneficiaries of your services poor or distressed individuals your services benefit the private interests of individual homeowners by relieving them of the burden of negotiating a modification with their lender in addition you make referrals for short_sales to l a for-profit organization therefore you have not demonstrated that your operations serve a public rather than a private interest as required by sec_1 c -1 d ii sec_501 of the code an organization that provides educational information on financial topics or financial counseling to homeowners who are at risk of foreclosure is providing credit_counseling_services within the meaning of sec_501 of the code thus even if you had established that you engage in such activities as a substantial purpose to be exempt from taxation you must in addition to complying with the requirements of sec_501 comply with the provisions of sec_501 you do not comply with certain provisions of sec_501 of the code an exempt credit_counseling_organization must establish and implement a fee policy which requires that any fees charged to a consumer for services are reasonable and allows for the waiver of fees if the consumer is unable to pay sec_501 you charge your clients fees for your services however you failed to establish that you have a fee waiver policy for those clients that cannot afford to pay the fee while you did submit a fee waiver policy you also stated that you have found that individuals who cannot afford to pay a fee are not considered qualified candidates by lenders and therefore would not be eligible for your services you do not provide credit_counseling_services tailored to the specific needs and circumstances of consumers sec_501 you do not provide educational information to the public on budgeting personal finance financial literacy saving and spending practices and the sound use of credit nor do you assist individuals and families with financial problems by providing them with counseling sec_501 you have provided no educational seminars or workshops to the general_public and no letter cg catalog number 47630w materials educational negotiating with lenders and only the initial session on your meeting therefore you do not meet the requirements under sec_501 your clients you spend distributed to most of your time with clients finally you indicated that are officers and directors and both receive compensation from you as employees therefore more than of the members of your board_of directors are also compensated as employees sec_501 d and e had you established that you otherwise met the requirements of sec_501 your failure to satisfy the requirements of sec_501 would prevent you from being exempt from taxation under sec_501 conclusion you are not organized or operated based on the facts and information provided you are exclusively for exempt purposes not organized exclusively for exempt purposes as required by sec_1_501_c_3_-1 of the regulations because your articles of incorporation do not restrict you to sec_501 purposes you are not operated exclusively for an exempt_purpose as required by sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations because you are not educating your clients nor do you provide your services to poor or distressed individuals you are organized and operated for commercial purposes in contravention of sec_1 c -1 c of the regulations because you provide mortgage modification services for substantial fees any public purposes for which you may operate are only incidental to this primary nonexempt purpose you have not demonstrated that you do not allow your net_earnings to inure to private individuals as required by sec_1_501_c_3_-1 of the you do not serve a public rather than a private interest as required by regulations sec_1_501_c_3_-1 of the regulations therefore you are not described in sec_501 accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 a protest if you believe this determination is incorrect you have the right to file to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues letter cg catalog number 47630w types of information that should be included in your appeal can be found on page of publication these items include a statement that the organization wants to appeal the determination the organization's name address and employer_identification_number the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and astatement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury may be done by adding to the appeal the following signed declaration this under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct stating that an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not you can find more information about representation in publication already done so practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs letter cg catalog number 47630w if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations rulings agreements enclosure publication letter cg catalog number 47630w
